Exhibit 10.10
FIRST AMENDMENT
TO RESTRICTED STOCK UNIT AGREEMENT
     THIS FIRST AMENDMENT (the “First Amendment”) to Restricted Stock Unit
Agreement is effective May 11, 2006 (the “Effective Date”) and is made by and
between HOLLY CORPORATION, a Delaware corporation (the “Company”), and
                     (the “Director”).
W I T N E S S E T H:
     WHEREAS, pursuant to that certain Restricted Stock Unit Agreement dated
May 11, 2006 (the “Agreement”), the Company granted Director an award of
Restricted Stock Units;
     WHEREAS, Section 13 of the Agreement provides that the Agreement may be
amended if both the Company and the Director consent in writing; and
     WHEREAS, the Company and the Director have determined that it is desirable
to amend the Agreement, in accordance with the final regulations promulgated
under section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), to ensure that, to the extent subject to Code section 409A, the
payments and other benefits provided under the Agreement comply therewith and to
avoid the imposition of any adverse tax consequences under section 409A of the
Code.
     NOW, THEREFORE, the Agreement shall be amended as of the Effective Date as
set forth below:
     1. Section 2 of the Agreement shall be amended in its entirety to read as
follows: 2.
     2. Account
     (a) The Company shall credit to a bookkeeping account (the “Account”)
maintained by the Company for the Director’s benefit the Restricted Stock Units,
each of which shall be deemed to be the equivalent of one Share.
     (b) In the event the Company declares and pays a dividend in respect of its
outstanding Shares and, on the record date for such dividend, the Director holds
Restricted Stock Units granted pursuant to this Agreement that have not been
settled, the Company shall pay to the Director an amount in cash equal to the
cash dividends the Director would have received if the Director were the
beneficial owner (within the meaning of Rule 13d-3 under the Securities Exchange
Act of 1934, as amended), as of such record date, of the number of Shares
related to the portion of the Director’s Restricted Stock Units that have not
been settled as of such record date, such payment to be made on or promptly
following the date that the Company pays such dividend; provided that in no
event shall a dividend equivalent payment provided pursuant to this Section 2(b)
be made later than 30 days following the date on which the Company pays any such
dividend.

 



--------------------------------------------------------------------------------



 



     2. The last paragraph of Section 3 of the Agreement shall be amended in its
entirety
to read as follows:
For these purposes, the term “Person” shall mean an individual, corporation,
association, joint stock company, business trust or other similar organization,
partnership, limited liability company, joint venture, trust, unincorporated
organization or government or agency, instrumentality or political subdivision
thereof. The term “Group” shall have the meaning set forth in Treasury
Regulation Section 1.409A-3(i)(5)(v)(B), or any successor thereto in effect at
the time a determination of whether a Change in Control has occurred is being
made. In addition, the provisions of Section 318(a) of the Code regarding the
constructive ownership of stock will apply to determine stock ownership;
provided, that stock underlying unvested options (including options exercisable
for stock that is not substantially vested) will not be treated as owned by the
individual who holds the option.
     3. Section 4 of the Agreement shall be amended in its entirety to read as
follows:
     4. Payment of Restricted Stock Units.
     (a) The Company shall make a lump sum payment in Shares to the Director
(or, as applicable, to the Director’s Beneficiary) equal to the number of vested
Restricted Stock Units credited to the Account, as of the earlier of: (i) in the
month following the Director’s cessation of service as a member of the Board for
any reason, (ii) within 30 days following the death of the Director,
(iii) within 30 days following a Change in Control, or (iv) on the third
anniversary of the Date of Grant.
     (b) The Director may elect to change the payment event set forth in clause
(iv) of paragraph (a) of this Section 4 by written notice to the Company, on
such form as prescribed by the Committee, and, except as provided in paragraph
(c) of this Section 4, in accordance with the following requirements of Treasury
Regulation Section 1.409A-2(b)(l):
     (i) The election will not take effect for at least 12 months after the date
on which the election is made (i.e., the election must be made at least
12 months in advance of the payment date being elected);
     (ii) The new payment event must be at least five years after the
date the payment would have otherwise been made to the Director; and
     (iii) The election must be made not less than 12 months before the date the
payment is otherwise scheduled to be paid.

 



--------------------------------------------------------------------------------



 



     (c) Upon a person becoming a Director for the first time, an election to
change the payment event set forth in clause (iv) of paragraph (a) of this
Section 4 may be made within 30 days following the Date of Grant pursuant to
Treasury Regulation Section 1.409A-2(a)(7); provided, however, that the election
will not be applicable to the portion of the Restricted Stock Units, if any,
with respect to which the 3-month vesting period begins prior to the date the
election is made.
     4. Section 16 of the Agreement shall be amended in its entirety to read as
follows:
     16. Compliance with Section 409A of the Code. This Agreement is intended to
comply and shall be administered in a manner that is intended to comply with
Section 409A of the Code and shall be construed and interpreted in accordance
with such intent. Payment under this Agreement shall be made in a manner that
will comply with Section 409A of the Code, including regulations or other
guidance issued with respect thereto, except as otherwise determined by the
Committee. The applicable provisions of Section 409A of the Code are hereby
incorporated by reference and shall control over any contrary provisions herein
that conflict therewith.
     NOW, THEREFORE, be it further provided that, except as set forth above, the
Agreement shall continue to read in its current state.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused the execution hereof by its duly
authorized officer and the Director has agreed to the terms and conditions of
this First Amendment, effective as of the Effective Date.

              HOLLY CORPORATION
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
  Date:    
 
       
 
       
 
  DIRECTOR:
 
             
 
  Date:    
 
       

4